DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 09 AUGUST 2022 has been considered.  In the set Claims 1, 8, and 9 have been amended for minor issues. 
Current pending claims are Claims 1-16 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 09 AUGUAT 2022, with respect to the objection to the specification, the claim objection, the 112(b) rejections and the art rejections have been fully considered and are persuasive.  The objection to the specification, the claim objection, the 112(b) rejections and the art rejections has been withdrawn. 
There are no longer any pending objections or rejections. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the previous rejection, the Examiner had rejected the independent claims under FOURAS.  In the REMARKS filed on 09 AUGUST 2022, Applicant has asserted that the applied reference to FOURAS reference does not teach the limitation of  "transporting the liquid sample through at least one microfluidic channel from at least one inlet of the preparation module to at least one outlet of the preparation module" and "forwarding the prepared liquid sample in microfluidic flow from the at least one outlet of the preparation module into at least one inlet of a routing module of the microfluidic router system," as recited in amended independent claim 1.
While FOURAS discloses the trapped cell can be sorted by directing cell towards one of the two outlets in response to a detected characteristic of each cell observed…by changing the relative flow rate of the inlet and outlets, it does not teach specifically the "forwarding the prepared liquid sample in microfluidic flow from the at least one outlet of the preparation module into at least one inlet of a routing module of the microfluidic router system," step.  The routing system as required by Claim 1 and step of forwarding comprising coupling of a microfluidic flow between the at least one outlet of the preparation module and the at least one inlet of the routing module.  
FOURAS does not teach the step of forwards from one system to another after the cells have been trapped and sorted.  The Examiner is unable to provide a rejection which would properly teach or suggest the limitation of the method for detecting, sorting, purifying or characterizing object in a liquid, in combination with FOURAS, specifically by "transporting the liquid sample through at least one microfluidic channel from at least one inlet of the preparation module to at least one outlet of the preparation module" and "forwarding the prepared liquid sample in microfluidic flow from the at least one outlet of the preparation module into at least one inlet of a routing module of the microfluidic router system".
In addition, the microfluidic routing device as claimed in Claim 9 also includes structural language directed at “a microfluidic connection for interconnecting the sample preparation module and the routing module, wherein interconnecting the sample preparation module and the routing module comprises forwarding the prepared liquid sample in microfluidic flow from the at least one outlet of the sample preparation module into an at least one inlet of the routing module” is not found or suggested in the prior art.  FOURAS does not teach the step of forwards from one system to another after the cells have been trapped and sorted.  
Claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797